 


117 HRES 232 EH: Requiring an affirmative vote of a majority of the Members present and voting, a quorum being present, on final passage of House Joint Resolution 17.
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
117th CONGRESS 
1st Session 
H. RES. 232 
In the House of Representatives, U. S.,

March 16, 2021
 
RESOLUTION 
Requiring an affirmative vote of a majority of the Members present and voting, a quorum being present, on final passage of House Joint Resolution 17. 
 
 
That an affirmative vote of a majority of the Members present and voting, a quorum being present, shall be required on final passage of House Joint Resolution 17.  Cheryl L. Johnson,Clerk. 